         Case 6:17-cv-06415-CJS Document 25 Filed 10/29/20 Page 1 of 9




                       UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF NEW YORK
_______________________________________

MARY JEANENE HOOKER,

                                  Plaintiff,                  DECISION AND ORDER
-vs-
                                                              6:17-CV-6415 (CJS)
COMMISSIONER OF SOCIAL SECURITY,

                               Defendant.
________________________________________


       Now before the Court is the motion for attorney fees pursuant to 42 U.S.C. § 406(b)

by Plaintiff’s attorney, Anthony J. Rooney, Esq., of the Law Offices of Kenneth Hiller

PLLC (“Attorney Rooney”). Mot. for Att’y Fees, Mar. 26, 2020, ECF No. 21. Attorney

Rooney represented Plaintiff Mary Jeanene Hooker (“Plaintiff”) in this Court’s review of

a denial of benefits by the Commissioner of Social Security (“Commissioner”) that

resulted in reversal of the Commissioner’s decision and a remand for further proceedings.

Dec. and Order, May 7, 2018, ECF No. 16. For the reasons set forth below, Attorney

Rooney’s motion for attorney fees [ECF No. 21] is granted, and he is directed to refund to

Plaintiff the $7,550 that he was previously awarded under the Equal Access to Justice

Act.

                                    BACKGROUND

       In its Decision and Order reversing the Commissioner’s decision, the Court

recounted the procedural history of this case:

       On December 11, 2013, Plaintiff filed simultaneous claims for Title II
       disability benefits and Title XVI supplemental security income benefits.


                                               1
         Case 6:17-cv-06415-CJS Document 25 Filed 10/29/20 Page 2 of 9



      She alleged disability commencing on January 16, 2011, because of
      gastroparesis with irritable bowel syndrome (“IBS”), and depressive and
      anxiety disorders. The Social Security Administration denied her claims on
      April 2, 2014, and she appeared before an Administrative Law Judge
      (“ALJ”) for a hearing on September 10, 2015, at which a vocational expert
      also testified. Plaintiff proceeded pro se at the hearing. The ALJ issued a
      decision on March 23, 2016, denying her benefits . . . .

Dec. and Order, ECF No. 16 at 1.

      On April 11, 2016, Plaintiff signed a fee agreement with Attorney Rooney and his

firm that provided, in pertinent part:

      3. If I do receive Social Security benefits, the attorney fee will be 1/4 (25
      percent) of the past due benefits resulting from my claim or $6,000.00,
      whichever is lower . . . . The $6,000 limit shall also only apply for services
      rendered before the Social Security Administration through administrative
      hearing level. If an appeal is taken of the decision of an [ALJ] to the Appeals
      Council or to a federal court, the $6,000.00 limit shall not apply. . . .

      6. If my claim goes to federal district court, I consent to have my attorney
      apply for fees in such a manner as to maximize the fee paid to him, even
      though it may eliminate or decrease a fee refund under the Equal Access to
      Justice Act (EAJA) to which I might have been otherwise entitled. I
      understand that as a result of an EAJA fee, the total fee paid to the attorney
      may exceed 25% of retroactive benefits, but the client will not be responsible
      for any fee in excess of 25% . . . .

      7. I acknowledge that a federal court may award my attorney a reasonable
      fee under the Equal Access to Justice Act (EAJA), in which event such
      award shall be payable to my attorney . . . I may be entitled to a credit for
      such fee in the event my attorney is awarded an additional fee for federal
      court services under 42 U.S.C.A. §406(b).

Ex. 5, Mar. 26, 2020, ECF No. 21-5.

      Plaintiff appealed the ALJ’s decision to the Appeals Council, which affirmed the

ALJ’s decision on April 27, 2017. Dec. and Order, ECF No. 16 at 1. On June 25, 2017,

Plaintiff commenced an action in this Court pursuant to 42 U.S.C. § 405(g). The Court

heard oral argument on April 12, 2018, and on May 7, 2018 reversed the Commissioner's


                                            2
         Case 6:17-cv-06415-CJS Document 25 Filed 10/29/20 Page 3 of 9



decision, and remanded the matter for a rehearing pursuant to the fourth sentence of 42

U.S.C. § 405(g). Id. at 12. On August 16, 2018, the parties stipulated to a fees award of

$7,550 and costs of $400 to Attorney Rooney pursuant to the Equal Access to Justice Act

for his work representing Plaintiff before this Court. Stip., Aug. 16, 2018, ECF No. 20.

       On July 10, 2019, the Commissioner issued a fully favorable decision to Plaintiff,

and found that she has been disabled since January 16, 2011. Ex. 3, 9, Mar. 26, 2020,

ECF No. 21-3. On March 9, 2020, the Commissioner notified Plaintiff that she was

entitled to monthly benefits beginning in December 2012, and that $25,229 – 25% of her

past due benefits – would be withheld from her award in case the Commissioner needed

to pay Plaintiff’s representative. Ex. 4, Mar. 26, 2020, ECF No. 21-4.

       On March 26, 2020, Attorney Rooney filed the present motion with this Court

under 42 U.S.C. § 406(b), requesting attorney fees of $25,229. Mot. for Att’y Fees, ECF

No. 21. Attorney Rooney acknowledges that if the Court awards him fees in this action,

he must refund to Plaintiff the $7,550 in fees that he received under Equal Access to

Justice Act. Id. Based on the records filed with the motion, it appears that Attorney

Rooney and co-counsel logged a total of 39.8 hours representing Plaintiff before this Court

in 2017 and 2018. Decl., ¶ 13, Mar. 26, 2020, ECF No. 21-2.

      In response to Attorney Rooney’s motion for fees, the Commissioner, acting in its

§406(b) role “resembling that of a trustee for the claimants,” notes that the motion was

timely filed, and that there is no evidence of fraud or overreaching by Attorney Rooney.

Resp., Apr. 6, 2020, ECF No. 24. With respect to the size of the fee request, the

Commissioner notes that Attorney Rooney improperly calculated the de facto hourly rate



                                            3
          Case 6:17-cv-06415-CJS Document 25 Filed 10/29/20 Page 4 of 9



he was seeking, but that the total amount of $25,229 did not exceed the statutory limit

of 25% of past due benefits. Id. Therefore, the Commissioner did not object to Attorney

Rooney’s fee request. Id.

                                         DISCUSSION

       42 U.S.C. § 406(b)(1)(a) provides that in claims against the Commissioner,

“whenever a court renders a judgment favorable to a claimant . . . who was represented

before the court by an attorney, the court may determine and allow as part of its

judgment a reasonable fee for such representation . . . .” The fee awarded cannot be “in

excess of 25 percent of the total of the past-due benefits to which the claimant is entitled

by reason of such judgment,” and it is paid “out of, and not in addition to, the amount of

[the claimant’s] past-due benefits.” 1 Id. An attorney receiving an award under this

provision is not entitled to any other payment for his work before the court. Id.

       In this case, Plaintiff and Attorney Rooney entered into a contingent-fee

agreement under which Attorney Rooney would represent Plaintiff in exchange for

twenty-five percent of past due benefits, if awarded. Ex. 5, ECF No. 21-5. The Supreme

Court has held that courts should evaluate such contingent-fee arrangements “by first

looking to the agreement between the attorney and the client, and then testing that

agreement for reasonableness.” Joslyn v. Barnhart, 389 F. Supp.2d 454, 456 (W.D.N.Y.

2005) (citing Gisbrecht v. Barnhart, 535 U.S. 789, 808 (2002)). “Deference should be given

. . . to the ‘freely negotiated expression both of a claimant's willingness to pay more than


1 This is in contrast to attorney fees awarded under the Equal Access to Justice Act (EAJA). The
EAJA provides that the agency against which the action was brought pays the attorney fees of the
prevailing party unless the court finds that the agency’s position was “substantially justified.” 28
U.S.C. § 2412(d).

                                                 4
         Case 6:17-cv-06415-CJS Document 25 Filed 10/29/20 Page 5 of 9



a particular hourly rate . . . and of an attorney's willingness to take the case despite the

risk of nonpayment.’” Id. (quoting Wells v. Sullivan, 907 F.2d 367, 371 (2d Cir. 1990)).

       However, a contingent-fee agreement is not per se reasonable. Id. When assessing

the reasonableness of the award, a court should balance the interest in protecting

claimants from inordinately large fees against the interest in ensuring that attorneys are

adequately compensated so that they continue to represent clients in disability benefits

cases. Gisbrecht, 535 U.S. at 805 (explaining the Congressional intent of the provision).

Several factors are important in making this determination:

       These factors include: 1) whether the requested fee is out of line with the
       “character of the representation and the results the representation
       achieved;” 2) whether the attorney unreasonably delayed the proceedings
       in an attempt to increase the accumulation of benefits and thereby increase
       her own fee; and 3) whether “the benefits awarded are large in comparison
       to the amount of time counsel spent on the case,” the so-called “windfall”
       factor.

Joslyn, 389 F. Supp.2d at 456 (quoting Gisbrecht, 535 U.S. at 808).

       As indicated above, Attorney Rooney’s 2016 fee agreement in this case states that

in exchange for his representation of Plaintiff in her federal court proceedings, Plaintiff

agreed that Attorney Rooney would “apply for fees in such a manner as to maximize the

fee paid to him, and that “the client will not be responsible for any fee in excess of 25%”

of retroactive benefits. Ex. 5, ECF No. 21-5. Hence, the fee agreement expresses a

contingency fee arrangement that does not exceed the statutory maximum of twenty-five

percent of past-due benefits. See 42 U.S.C. § 406(b)(1)(A).

       Moreover, the first and second reasonableness factors weigh in favor of Attorney

Rooney’s request. First, Attorney Rooney clearly secured Plaintiff an excellent result.



                                             5
         Case 6:17-cv-06415-CJS Document 25 Filed 10/29/20 Page 6 of 9



Based on Attorney Rooney’s work, this Court reversed the Commissioner’s decision and

remanded of the case for a new hearing, and Plaintiff was eventually determined to be

entitled to over $100,000 in past due benefits. See, e.g., Lofton v. Berryhill, No. 6:17-CV-

06459-MAT, 2019 WL 180673, at *2 (W.D.N.Y. Jan. 14, 2019) (“[c]ounsel’s effective

briefing secured a reversal and remand for further administrative proceedings. Following

remand, an ALJ issued a fully favorable decision.”). Second, there is no indication

Attorney Rooney unreasonably delayed the proceedings to indirectly increase his fee

through the accumulation of additional benefits by the mere passage of time.

       With respect to assessing the third reasonableness factor, whether the fee award

constitutes a “windfall,” neither the Supreme Court nor the Second Circuit have provided

a bright-line test. See Goins o/b/o J.D.G. v. Berryhill, No. 6:16-CV-06398-MAT, 2019 WL

311620, at *2 (W.D.N.Y. Jan. 24, 2019). Nevertheless, the Supreme Court has suggested

that conducting what is essentially a lodestar analysis may be helpful, though not

determinative. See Gisbrecht, 535 U.S. at 808 (suggesting that the hours spent by counsel

representing the claimant and counsel’s “normal hourly billing charge for noncontingent-

fee cases” may aid “the court’s assessment of the reasonableness of the fee yielded by the

fee agreement”). Further, the Second Circuit has instructed that courts should be mindful

that “payment for an attorney in a [S]ocial [S]ecurity case is inevitably uncertain,” and

recognize “that contingency risks are necessary factors in determining reasonable fees

under § 406(b).” Wells v. Berryhill, No. 15-CV-0334-A, 2018 WL 6047273, at *2 (W.D.N.Y.

Nov. 19, 2018) (citing Wells v. Sullivan, 907 F.2d 367, 371 (2d Cir. 1990)). Lastly, courts

in this Circuit have considered such factors as the evidence of effort expended by the



                                             6
         Case 6:17-cv-06415-CJS Document 25 Filed 10/29/20 Page 7 of 9



attorney, the attorney’s experience and efficiency, and the length of representation,

including work done at the administrative agency level. Wurzer v. Comm’r of Soc. Sec.,

No. 15-CV-6528, 2019 WL 3821897, at *2 (W.D.N.Y. Aug. 14, 2019); Trupia v. Astrue, No.

05-CV-6085, 2008 WL 858994, at *4 (E.D.N.Y. March 27, 2008).

       Taking the foregoing guidance into account, the Court notes that Attorney Rooney

has been a member of the New York State bar since 2014, and has written over 200 briefs

“in support of Plaintiffs seeking judicial review of the denial of their claims by the Social

Security Administration.” Decl., ¶ 3–4, Mar. 26, 2020, ECF No. 21-2. According to the

itemized time log submitted, Attorney Rooney and his co-counsel spent a total of 39.8

hours representing Plaintiff in this Court. Decl., ¶ 13, ECF No. 21-2. Dividing the fee

requested ($25,229) by the total hours expended by counsel in this Court (39.8) yields an

effective hourly rate of approximately $633. Attorney Rooney’s normal rate is $300 per

hour, and his co-counsel’s normal rate is $350 per hour. Decl. at ¶ 16.

       The Court is aware that “courts in this Circuit routinely approve fee awards in the

[S]ocial [S]ecurity context that are above the regular hourly rates.” Heffernan v. Astrue,

87 F. Supp.3d 351, 355 (E.D.N.Y. 2015) (citing Barbour v. Colvin, No. 12–CV–00548

(ADS), 2014 WL 7180445, at *2 (E.D.N.Y. Dec. 10, 2014) (approving $26,784 award for

44.7 hours of work); Warren v. Astrue, No. 06–CV–2933 CBA, 2011 WL 5402493, at *1

(E.D.N.Y. Nov. 7, 2011) (approving $25,000 for 38 hours of work); and Rowell v. Astrue,

No. 05–CV–1592 (CBA)(JMA), 2008 WL 2901602, at *5 (E.D.N.Y. July 28, 2008)

(approving $27,413.19 for 72.25 hours of work). Nevertheless, it is also true that some

cases present countervailing factors that led courts to find some large fee awards to be a



                                             7
         Case 6:17-cv-06415-CJS Document 25 Filed 10/29/20 Page 8 of 9



“windfall” to the respective attorneys. See, e.g., Plum v. Comm'r of Soc. Sec., No. 6:18-

CV-6127 (CJS), 2020 WL 1846785, at *4–5 (W.D.N.Y. Apr. 13, 2020) (discussing Wells,

2018 WL 6047273).

       In any event, the Court takes seriously the fact that a contingency fee agreement

“is the freely negotiated expression both of a claimant’s willingness to pay more than a

particular hourly rate to secure effective representation, and of an attorney’s willingness

to take the case despite the risk of nonpayment.” Wells, 907 F.2d at 371. In the present

case, Attorney Rooney is a well-qualified attorney, who – along with co-counsel – provided

39.8 hours of representation before this Court, and secured a successful result not only

here, but also in subsequent proceedings before the Commissioner. Attorney Rooney and

co-counsel provided such representation despite the risk of not being compensated for

their services.

        Accordingly, the Court finds that an award to Attorney Rooney of $25,229

satisfies the underlying policy goal of ensuring that claimants have qualified counsel

representing them in their Social Security appeals. Devenish v. Astrue, 85 F. Supp.3d

634, 639 (E.D.N.Y. 2015) (citing Muniz v. Astrue, No. 09-CV-3954 (ARR), 2011 WL

5563506, at *6 (E.D.N.Y. Nov. 15, 2011)). This fee reasonably compensates an attorney

of Attorney Rooney’s experience and competence in handling Social Security claims when

factoring in the agreement of Plaintiff and the risk of non-payment.

                                     CONCLUSION

       For the reasons set forth below, Attorney Rooney’ motion for attorney fees [ECF

No. 21] is granted and Attorney Rooney is awarded $25,229. Upon receipt of this award,



                                            8
         Case 6:17-cv-06415-CJS Document 25 Filed 10/29/20 Page 9 of 9



Attorney Rooney is directed to refund to Plaintiff the $7,550 that he was previously

awarded under the Equal Access to Justice Act. The Clerk is directed to close this case.

      SO ORDERED.

DATED:       October 27, 2020
             Rochester, New York


                                         /s/ Charles J. Siragusa
                                         CHARLES J. SIRAGUSA
                                         United States District Judge




                                           9
